The opinion of the court was delivered by
Mr. Chiee Justice Simpson.
In this case the appellant, J. C. Fort, obtained an order from W. I. Harth, a trial justice in Lexington County, to eject the respondent, Sawyer, from a certain tract of land, by proceedings under section 1818, General Statutes, providing for the ejectment of tenants at will and domestic servants. Thereupon the respondent petitioned his honor, J. B. Kershaw, for the writ of certiorari, which was granted. Upon *517bearing the return to this writ, bis honor holding that the proceedings before the trial justice were without jurisdiction, and therefore null and void, ordered the same to be set aside. The appeal questions the correctness of this order.
The appellant in support of the appeal contends, first, that the office of certiorari is not for the correction of errors of law or fact in the inferior court, but it is to test the jurisdiction of such court, and that this is its only office; second, that the errors complained of here did not involve a jurisdictional question in the Trial Justice’s Court, and therefore, even admitting the complaint to be well founded, yet said errors ai’e beyond the reach of certiorari; the questions involved belonging under the act to the trial justice, and without appeal. The case of Ex parte Childs (12 S. C., 111), is relied upon to sustain the first position, and O'Neale v. Fickling (10 S. C., 301), the second.
Fx parte Childs was a case within the original jurisdiction of this court, and what was said in that case, it must be remembered, was applicable to the office of the writ, as issued by this, the Supreme Court, under the authority of the constitution giving it power to issue certain writs. Art. IY., § 4. And it is true that the court there did hold that the only office of certiorari, when issued by the Supreme Court, was to confine inferior courts within their legal and proper boundary, and that neither errors of law nor of fact, made in a case within the jurisdiction of said courts could be brought up for review by this court under writ of certiorari, issued by said court. This decision was in accordance with the construction of art. IY., section 4, of the constitution given by the Supreme Court in the case of the State ex rel. Wallace v. Hayne and Mackey (8 S. C., 368), in which it was held, that while the power of the Supreme Court, in reference to certain writs named in the constitution, to wit: injunctions, mandamus, &c., was the same as it existed at common law when the constitution wras adopted, yet with reference to other original and remedial writs not named, as certiorari, its power was limited by the words, “as may be necessary to give it general supervisory control of all other courts in the State;” and in the case of Ex parte Childs, sup>ra, these words were construed as limiting the power of this court in such writs to the supervising of the juris*518diction of the other courts, and not to the correction of either errors of law or fact made therein, the powers of this court as to errors of fact and law being confined, under the constitution, to appellate cases in chancery, and to the correction of errors of law under such regulations as the general assembly may prescribe. And no regulations having been prescribed by the general assembly by which the errors of inferior tribunals can be corrected through the medium of certiorari, it followed, as Mclver, A. J., said in delivering the opinion, that such errors could not be so corrected by this court. “And, therefore, however it may be as to the Court of Common Pleas, this court cannot issue a writ of certiorari as a substitute for a writ of error.”
The case of Ex parte Childs, however, did not decido that the Court of Common Pleas in certiorari was confined to jurisdictional errors, as is the Supreme Court. The general question as to the office of certiorari, it is true, was somewhat discussed, but as to the power of the Court of Common Pleas thereunder, there was no positive adjudication, because that question was not before the court; and therefore, as will be seen from the extract above, it was left open. This question, however, has been before our court in at least three cases. State v. Senft & Prioleau, 2 Hill, 367; State v. Steuart, 5 Strob., 29; and Cooper v. Stocker, 9 Rich., 292; in each of which it was held, that while the writ of certiorari could not be regarded as a substitute for an appeal, and while errors of fact could not be reviewed thereunder, yet that the Court of Common Pleas might review errors of law, although not jurisdictional in their nature, when the record had been brought up by the writ.
It may be regarded as somewhat of an anomaly that the Court of Common Pleas should have greater power under the writ of certiorari than the Supreme Court, but yet such is the law under the' cases supra; and besides, when article IV., section 15, of the constitution, in which power is conferred upon the Court of Common Pleas to issue these writs, is compared with section 4, of article IV., conferring this power on the Supreme Court, it would seem that the framers of the constitution had in view this difference. In the first, it is declared that “the Court of Common Pleas shall have power to issue writs of mandamus, prohibition, and scire *519facias, and all other writs which may be necessary for carrying their powers fully into effect.” In the second, that the Supreme Court “shall always have power to issue, * * and such other original and remedial writs as may be necessary to give it general supervisory control over all other courts in the State.” Why this difference in the terms employed, but to show a difference in the powers conferred? And that the Supreme Court has none of the powers of a writ of error, for the correction of errors at law under a certiorari, is made still more plain by the fact, as already stated, that the constitution further provided that such errors of law could be corrected by said court only under such regulations as the general assembly might provide. These regulations have been provided, and they do not include proceeding by certiorari.
So that we conclude that there was no error on the part of the Circuit Judge in looking into all assigned errors of questions of law involved, whether jurisdictional or otherwise, there being no appeal allowed in such cases, the ordinary mode of correcting such errors. State ex rel. McCall v. Cohen, 13 S. C., 198.
It is contended, second, that the trial justice had jurisdiction of the subject matter, and of the person of the respondent, and such being the case that all questions arising were for him, and without appeal — that his decision was final, subject to no review. So far as any errors of law are concerned, what we have said above disposes of this question. But the position of the appellant is correct as to the facts. These cannot be reviewed either by certiorari or by any other process; whether wisely so or not, they are final with the inferior court. Now, was the order of the Circuit Judge based upon a question of fact, or was it upon a question of law? And if upon the latter, did the judge err in his holding? The proceeding under which the trial justice acted, was founded upon section 1818 of General Statutes, which provides for the ejectment of tenants at will and domestic servants. It is not claimed that the respondent was a domestic servant, but the trial justice held that he was a tenant at will, and therefore ordered that he be ejected. The Circuit Judge holds that respondent was not a tenant at will, and therefore that the trial justice had no jurisdiction.
The appellant relies upon O’Neale v. Fickling (10 S. C., 302), *520in which the court said: “That it was for the trial justice to ascertain by proofs whether the relation of landlord and tenant existed between the parties, and, if a tenancy existed, whether it was of the character that the statute required, and if the trial justice arrived at an erroneous conclusion, that is no ground for prohibition.” That case was a case of ejectment, like this, of an alleged tenant at will. The question raised by the defendant was title, and the trial justice having disregarded this defence, a writ in prohibition was sought, mainly on the ground that the question of title being raised, the jurisdiction of the trial justice was ousted. The court held that the proceeding before the trial justice not being an action, the defence of title did not oust jurisdiction, under section 78 of the Code. It does not appear in the case upon what evidence the tenancy rested. It is true, that one of the .exceptions claimed, “that his honor erred in refusing the prohibition, when the fact appeared on the face of the return, that the relator was not'a tenant at will,” and it was in reply to this exception, that the court used the language quoted above, and which is relied on by appellants here.
We do not think that this concludes this case, for several reasons. First, the case of O’Neale v. Fickling was a case of prohibition, and not certiorari, and the court in that case held, that the only ground of prohibition is want of jurisdiction — that it can “be properly asked only on the ground that the issue was placed by law beyond the jurisdiction of the trial justice to determine the truth or falsehood of the allegations contained therein.” While in reference to certiorari, the cases referred to above have distinctly determined that questions of law other than jurisdictional may be considered thereunder. See Leonard’s Case, 3 Rich., 113; Cooper v. Stocker, 9 Rich., 292; in both of which cases it was held, that errors of judgment in a point of law by an inferior court could not be reviewed under prohibition, the remedy being a writ of certiorari. See, also, State ex rel. Richland County v. Columbia, 17 S. C., 82. Second. It does not appear, in that case, but that the tenancy at will was entirely a question of fact. If so, the ruling of the court was in accordance wdth the cases supra, even in cases of certiorari, as it is nowhere contended that the facts can be reviewed in such proceedings.
*521In the case before the court, whether the respondent was a tenant at will, it is true, was the main question, but this question did not depend upon the evidence of facts, the truth or falsehood of which had to be determined; but it depended upon the construction of a certain agreement between the parties, which was before the court. This was a question of law, and therefore subject to review. We think, therefore, that the Circuit Judge was not bound by the judgment of the trial justice as to the construction of this agreement, as he would have been upon a mere finding of a fact, and that he had the right to construe it for himself. We think further, that his construction was the correct one, and that there did not exist such a relation of tenancy at will between these parties as gave jurisdiction to the trial justice to eject respondent under section 1818, General Statutes.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.